 In the Matter of AMERICAN CAN COMPANY, EMPLOYERandLOCAL No. 3,INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, A. F. OF L.,PETITIONERCase No. 2-EC-557.-Decided Mardi 22, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Daniel J.Sullivan, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.The question concerning representation :The Employer and the Intervenor 2 have been parties to collectivebargaining agreements since 1937. Since that time the Intervenor hasbeen the exclusive bargaining representative of all production andmaintenance employees of the Employer, excluding lithographers,3truckmen, executives, salaried clerical employees, and supervisors.The Employer and the Intervenor contend that a contract executedon June 29, 1948, is a bar to this proceeding.The contract claimedas a bar, is supplement to an agreement which was executed by theIAt thehearing Local2067, United Steel Workers of America,Congress of IndustrialOrganizations,hereincalled theIntervenor,was permitted to intervene because of con-tractual interest.*Reynolds,Murdock,and Gray.2 And its predecessor,SteelWorkersOrganizingCommittee,Lodge No. 2067,which wascertifiedpursuant to a consentelection conducted on July 15, 1937.8 For many yearsthe lithographershave been represented separately and apart fromother employees in the plantby theAmalgamated Lithographers of America.82 N L. R. B., No. 31.257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer and Intervenor on June 12, 1947, with a termination dateofMarch 2, 1949.The original contract contained a provision forautomatic renewal in the absence of notice given by either party dur-ing the period beginning 60 days and ending 30 days prior to thetermination date.It also contained a reopening provision with re-spect to wage negotiations.Pursuant to the provisions of the wagereopening clause, negotiations began in March 1948, and on June 29,1948, the parties executed the supplemental agreement referred toabove.Subsequently, on July 15, 1948, the Petitioner filed its petition.It appears that the supplemental agreement, prematurely extendedthe terms of the original contract from March 2, 1949, to March 2,1950.We have held that a contract prematurely extendingan exist-ing contract does not bar a rival union's claim to representation madeknown to the Employer before the Mill "B" date of the old contractand followed by a petition in due course.4This is true despite thefact that the petition was filed subsequent to the execution of the newcontract.'Under these circumstances, we find that the contract is nota bar to this proceeding.6We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate Unit:The Petitioner seeks to represent a unit composed of all electriciansand helpers employed at the Brooklyn plant, excluding all otherproduction, maintenance, and professional employees, office and cleri-cal workers, guards, watchmen, and all supervisors.The Employerand the Intervenor contend (1) that, in view of the past history ofcollective bargaining on a plant-wide basis, the existing contract unitis the only appropriate unit; and (2) that the severance of the elec-triciansfrom the remainder of the plant production and maintenanceemployees will disrupt existing harmonious relations within the plant.The Employer and the Intervenor concede that in order to qualifyas anelectrician within the plant, an apprenticeship of from 4 to6 years' experience is the minimum qualifying standard.Both con-cede that the work of electricians requires a high degree of skill,and in all instances none of the electricians now employed at the plant4Matter of Radiant Lamp Corporation,74 N. L. R. B. 1338;MatterofAtlasPon derCompany,71 N. L. R. B. 723.5 SeeMatter of Radio Corporation of America,RCA VictorDivision, Lancaster Plant,,81N. L. R. B 643.4 Since we find that the contract is a premature extension of the original agreement, wehave no occasion to consider whether or not such contract would be a bar in view of thefact that it contains an unauthorized"maintenance of membership"provision.CfMatterof C. Hager&Sons Hinge Manufacturing Company,80 N. L R B 163;Matter of General,Electric Company,80 N. L.R. B. 169. AMERICAN CAN COMPANY259have served apprenticeships of less than the minimum qualifyingstandards.However, because of the high degree of integration of itsoperations, the Employer and Intervenor relying on recent Boarddecisions denying severance to craft employees engaged in produc-tion line operations contend that the electricians herein concernedshould not be severed from the existing over-all plant unit.7The Employer is engaged in the manufacture and fabrication ofmetal and fiber containers. In furtherance of its operations, it utilizesthe usual high-speed production processing automatic machinery whichis electrically controlled and operated.It has a number of productionlines on 5 floors of its plant.At the plant there are approximately1400 employees, of whom 275 are craftsmen, including approximately16 electricians.All electricians are under the over-all supervision of the chief elec-trician.At present, six electricians have roving assignments through-out the plant; two work full time in an area on the fifth floor wheremost electrical material and equipment is kept; 8 and eight are assignedto various production departments.9The six electricians on rovingassigumeiit5 are on call and may be summoned to any part of the plantto service, maintain, and repair such equipment as electrical panels,switchboard, lighting (both inside and outside the building), air con-ditioning, kitchen (in the employees' cafeteria), and fuse boxes.Thepanels and switchboards frequently control an entire production lineof machinery.These six electricians normally report to the fifthfloor area known as the "Electrical Maintenance Department." The twoelectricians assigned to this department spend the greater portion oftheir time winding armatures for electrical motors which power pro-duction machinery.The eight electricians assigned to the variousproduction departments service, maintain, and repair the electricalequipment contained therein; and are instructed to give the productionlines in these departments their first attention, but in the event thattheir services are not needed in the departments they may be summonedto other parts of the plant to repair other electrical equipment19There has been virtually no interchange of employees between the elec-tricians and the production department; there is also no interchangeof duties between electricians and other plant employees.Therefore,7Matterof Ford MotorCompany(Maywood Plant),78 N. LR. B. 867;Matter ofGeneral Motors Corporation,79 N. L.R. B. 341;Matter of Dodge an Leandro Plant,80 N L. R. B. 1031; andMatter of National Tube Company,76 N. L. R. B. 1199."Hereinafter designated as the electrical maintenance department.Fiber milk departments,beer can and coffee can department,and the maintenance ofelectric tractors10Approximately 25 percent of the time of all the electricians is spent in such productionline machine repairs and approximately 75 percent of their time is spent on other tasks suchas electrical construction,maintenance,and repair work on electric motors. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDwe are of the opinion that the work of the craft electricians is not sointegrated with the production line processes of the Employer thatthey may not constitute a separate appropriate unit."We find that all electricians and helpers employed at the Employer'sBrooklyn, New York, plant, excluding all other production, mainte-nance, and professional employees, office and clerical workers, guards,warehousemen, the chief electrician, and all other supervisors mayconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.However, we shallmake no final determination at this time but shall be guided in partby the desires of these employees as expressed in the election hereindirected.If the majority vote for the Petitioner, they will be takento have indicated their desire to constitute a separate appropriate unit.DIRECTION OF ELECTION 12As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by LocalNo. 3, International Brotherhood of Electrical Workers, A. F. of L.11Matter of United StatesGypsum Company,79 N. L.R. B. 1282 and cases cited therein ;also seeMatter of International Harvester Company(Fort Wayne,Indiana, Plant),80N. L. R. B. 1451.We also find no merit in the Employer's and Intervenor's contentionthat a severance of the employees herein will disrupt harmonious relations within theplant, anymore than is ordinarily the case where a craft group is severed from anexisting plant-wide unit.12As the Intervenor is not in compliance with Section 9 (f), (g), and(h) of the Act,we will not permit its name to appear on the ballot.